Case: 13-30243       Document: 00512355794         Page: 1     Date Filed: 08/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 28, 2013

                                     No. 13-30243                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



THOMAS JONES, JR.

                                                  Plaintiff-Appellant
v.

CLECO CORPORATION

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-cv-01703


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Thomas Jones, an employee of Defendant-Appellee
Cleco Corporation (“Cleco”), brought claims of race discrimination, retaliation,
failure to promote, and hostile work environment under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §1981, the Louisiana Employment Discrimination
Law, and the Louisiana Commission on Human Rights against Cleco, as well as
a claim for intentional infliction of emotional distress. He appeals the district


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 13-30243        Document: 00512355794        Page: 2     Date Filed: 08/28/2013



                                       No. 13-30243

court’s adverse judgment, but substantively challenges only the summary
judgment as to the Section 1981 claim1 grounded in failure to promote and
hostile work environment.2 The record indicates that Jones has been employed
by Cleco since 1985, and he is still employed by Cleco.
       We have reviewed the respective positions of the parties on appeal as set
forth in their briefs and the record on appeal, including the district court’s
lengthy and comprehensive Memorandum Ruling on which its grant of Cleco’s
second Motion for Summary Judgment is based. Disagreeing with Jones’s
contentions that the district court erred in granting Cleco’s second Motion for
Summary Judgment and that the conflicting evidence raises genuine issues of
material fact, we conclude in our de novo review that the district court’s grant
of Cleco’s second Motion for Summary Judgment was not reversible error.
Accordingly, the district court’s Judgment of February 20, 2013 dismissing all
remaining claims of Jones against Cleco is AFFIRMED.




       1
         In the course of the case, Jones acknowledged, and the district court concluded, that
he did not exhaust his Title VII claims. He also does not challenge the conclusion that his
state law claims have prescribed. He brings no challenge to the summary judgment as to the
discrimination and retaliation claims based upon a 2009 disciplinary letter. We conclude that,
to the extent Jones sought to appeal any claims other that Section 1981 hostile work
environment and failure to promote, these claims are waived for failure to adequately brief
them. Askanase v. Fatjo, 130 F.3d 657, 668 (5th Cir. 1997). We note also that his contention
that the district court should not have allowed a second motion for summary judgment lacks
merit.
       2
           Neither Jones nor Cleco has requested oral argument on appeal.

                                              2